Order entered August 11, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00833-CR

                              KOBEY WAYNE KELLY, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-16775-V

                                            ORDER
       By letter dated July 15, 2015, the Court notified the trial court that the record does not

contain a certification of appellant’s right to appeal. The trial court is required to prepare a

certification of the right to appeal in every case in which the defendant is appealing. See Tex. R.

App. P. 25.2(a); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). Therefore, we asked

the trial court to file, within ten days, a certification that accurately reflects the trial court

proceedings. To date, we have not received the certification of appellant’s right to appeal, nor

have we received any correspondence regarding the status of the certification.

       Accordingly, we ORDER the trial court to prepare and file with this Court, within TEN

DAYS of the date of this order, a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings.
       We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; Felicia Pitre, Dallas County District

Clerk; and to counsel for all parties.

                                                    /s/    LANA MYERS
                                                           JUSTICE